UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4472
ALDACE JERNELL FAULKNER,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4488
SAMUEL KWENTRELL SMITH,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4581
IZELL GRANVILLE, JR.,
               Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-366)

                      Submitted: January 30, 2004

                      Decided: February 20, 2004

  Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.
2                     UNITED STATES v. FAULKNER
Affirmed by unpublished per curiam opinion.


                             COUNSEL

James B. Craven, III, Durham, North Carolina; Richard V. Broadnax,
Reidsville, North Carolina; Michael Keith Troutman, Greensboro,
North Carolina, for Appellants. Anna Mills Wagoner, United States
Attorney, Harry L. Hobgood, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   A jury convicted Aldace Jernell Faulkner, Samuel Kwentrell
Smith, and Izell Granville, Jr., on one count each of bank robbery, 18
U.S.C. §§ 2113(a), 2 (2000), armed bank robbery, 18 U.S.C.
§§ 2113(d), 2 (2000), and carrying and using firearms during and in
relation to a crime of violence, 18 U.S.C. §§ 924(c)(1)(A)(ii), 2
(2000). Appellants appeal their convictions, alleging that the district
court erred in denying their motions for judgment of acquittal under
Rule 29 of the Federal Rules of Criminal Procedure. Smith also con-
tends that the district court erred by enhancing his sentence under
U.S. Sentencing Guidelines Manual § 3C1.1 (2000) for obstruction of
justice. Finding no merit to these claims, we affirm.

   This court reviews the district court’s decision to deny a motion for
judgment of acquittal de novo. United States v. Gallimore, 247 F.3d
134, 136 (4th Cir. 2001). Where, as here, the motion was based on
insufficient evidence, "[t]he verdict of a jury must be sustained if
there is substantial evidence, taking the view most favorable to the
Government, to support it." Glasser v. United States, 315 U.S. 60, 80
                      UNITED STATES v. FAULKNER                       3
(1942). This court "ha[s] defined ‘substantial evidence,’ in the context
of a criminal action, as that evidence which ‘a reasonable finder of
fact could accept as adequate and sufficient to support a conclusion
of a defendant’s guilt beyond a reasonable doubt.’" United States v.
Newsome, 322 F.3d 328, 333 (4th Cir. 2003) (quoting United States v.
Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc)). In evaluating
the sufficiency of the evidence, this court does not review the credi-
bility of the witnesses and assumes that the jury resolved all contra-
dictions in the testimony in favor of the government. United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998). In addition, the court con-
siders circumstantial and direct evidence, and allows the government
the benefit of all reasonable inferences from the facts proven to those
sought to be established. United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982).

   On the afternoon of October 31, 2002, a Capital Bank branch in
Sanford, North Carolina, was robbed by two armed and masked men.
A bank employee saw a red sport utility vehicle ("SUV") pull out of
the bank’s driveway immediately after the robbers fled. Eleven min-
utes after the robbery, police stopped a red SUV in which Appellants
were riding and found in the vehicle a black bag matching the
description of the one used by the robbers. The bag contained the
stolen money, including five bait bills and a customer deposit slip
seized by one of the robbers.

   Although there is no direct evidence linking the Appellants to the
crime, circumstantial evidence may be sufficient to support a convic-
tion even if it does not exclude every reasonable hypothesis consistent
with innocence. United States v. Jackson, 863 F.2d 1168, 1173 (4th
Cir. 1989). We have "long recognized that possession of recently
stolen property permits an inference of theft." Newsome, 322 F.3d at
333. Our review of the record convinces us that the jury heard suffi-
cient evidence to find the Appellants guilty of the charged offenses.

   Turning to Smith’s sentencing claim, Smith contends that the dis-
trict court erred in applying a two-level adjustment under USSG
§ 3C1.1 for obstruction of justice based on perjured testimony. The
presentence report recommended the enhancement based on Smith’s
trial testimony that he found the bag of money on the side of the road
where he had seen someone crouch down and then speed off in a red
4                      UNITED STATES v. FAULKNER
SUV. The report concluded that Smith provided materially false
information at his trial, justifying the enhancement.

   Because Smith did not contest the obstruction of justice adjustment
in the district court, the issue is reviewed for plain error. United States
v. Olano, 507 U.S. 725, 732-37 (1993). Furthermore, the district court
was entitled to adopt the findings in the presentence report because
Smith failed to object to those findings and therefore made no affir-
mative showing that the information in the report was inaccurate or
unreliable. United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998)
(citing United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990)). We
find that the district court did not plainly err by applying the two-level
enhancement for obstruction of justice.

   Accordingly, we affirm Appellants’ convictions and sentences. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED